TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00546-CR
                                      NO. 03-20-00547-CR
                                      NO. 03-20-00548-CR


                                   Ex parte Edward Johnson



                 FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY,
                  NOS. D-1-DC-18-301601, D-1-DC-18-301598, D-1-DC-18-204338
                 THE HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Edward Johnson has filed a notice of appeal complaining of various pretrial

issues. The trial court has filed a Certification of Defendant’s Right of Appeal, stating, “This is a

pending case. No motions or rulings have been made for which the defendant is able to appeal

from. The case is currently on the jury trial docket and is pending trial.” We dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Jurisdiction

Filed: January 12, 2021

Do Not Publish